                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF IOWA
                               WESTERN DIVISION

    SAMANTHA RAJAPAKSE,
                    Plaintiff,                               No. C20-4002-LTS
    vs.
                                                                   ORDER
    WELLS ENTERPRISE and BLUE
    BUNNY ICE CREAM,
                    Defendants.
                                   ____________________

          This matter is before me on plaintiff Samantha Rajapakse’s pro se motion to
proceed in forma pauperis (Doc. No. 1) and pro se 42 U.S.C. § 1983 complaint (Doc.
No. 1-1). Plaintiff, a resident of Tennessee, alleges she ingested pieces of plastic that
were included in food products produced by defendants in Iowa.
          The filing fee for a civil suit is $400.1 See 28 U.S.C. § 1914(a) (requiring filing
fee). For a court to authorize the commencement of an action without the prepayment of
the filing fee, a person must submit an affidavit that includes a statement of all the assets
the person possesses. See 28 U.S.C. § 1915(a)(1).2 Plaintiff filled out the standard form
for applying to proceed in forma pauperis and states she makes $800 per month and that
her salary is spent on basic expenses.




1
 This includes the $350 filing fee set out by 28 U.S.C. § 1914(a) and the additional $50.00
administrative fee required when filing all civil actions. See 28 U.S.C. § 1914, Judicial
Conference Schedule of Fees, No. 14 (“Administrative fee for filing a civil action, suit, or
proceeding in a district court, $50. . .”)
2
 Despite an oft acknowledged typographical error, § 1915(a) applies to both prisoners and non-
prisoners. See Hayes v. United States, 71 Fed. Cl. 366, 367 (2006), citing e.g., Floyd v. U.S.
Postal Serv., 105 F.3d 274, 275 (6th Cir. 1997).
       Plaintiff has a history of filing vexatious litigation in other federal courts. See
e.g., Rajapakse v. Lexington Asset Management, LLC, C16-0097-CHS, Doc. Nos. 4, 74
(E. D. Tenn. 2017) (the court dismissed plaintiff’s in forma pauperis complaint for failure
to state a claim); Rajapakse v. Baker, Donelson, Bearman, Caldwell & Berkowitz, P.C.,
et al., C13-2328-JDT Doc. Nos. 5, 15 (W.D. Tenn. 2013) (the court dismissed plaintiff’s
in forma pauperis complaint for failure to state a claim); Rajapakse v. Credit Acceptance
Corporation et al., C17-12970-MFL, Doc. Nos. 3, 143 (E. D. Michigan 2019) (the court
dismissed plaintiff’s in forma pauperis complaint for failure to state a claim and also
discussed plaintiff’s history of abusive filings); Rajapakse v. Wells Fargo Home Mortg.,
C15-2216-JTF, 2015 WL 4164172, at *4 (W.D. Tenn. July 9, 2015) (the court dismissed
plaintiff’s in forma pauperis complaint for failure to state a claim.             That court
subsequently prohibited plaintiff from filing further in forma pauperis cases in that district
without receiving leave from the court. C15-2216-JTF Doc. No. 52); Rajapakse v. United
States, C13-391, 2013 WL 6039045, at *1 (Fed. Cl. Oct. 23, 2013) (the court dismissed
plaintiff’s in forma pauperis case for lack of subject matter jurisdiction); Rajapakse v.
United States, C19-317, 2019 WL 1149954, at *3 (Fed. Cl. Mar. 12, 2019) (the court
dismissed plaintiff’s in forma pauperis case for lack of subject matter jurisdiction). If
plaintiff were incarcerated she would be subject to 28 U.S.C. § 1915(g) which states:
       In no event shall a prisoner bring a civil action or appeal a judgment in a
       civil action or proceeding under this section if the prisoner has, on 3 or
       more prior occasions, while incarcerated or detained in any facility, brought
       an action or appeal in a court of the United States that was dismissed on the
       grounds that it is frivolous, malicious, or fails to state a claim upon which
       relief may be granted, unless the prisoner is under imminent danger of
       serious physical injury.

       Based on plaintiff’s documented history of abusing judicial processes, I have
concerns about allowing her to proceed in forma pauperis in this new case. In some
situations, this court has denied in forma pauperis status to plaintiffs who are otherwise


                                              2
eligible based on their abuse of the court system. In a recent opinion, Judge Williams
denied a motion to proceed in forma pauperis, stating:
       After considering plaintiff’s filings, along with his history, and the
       circumstances of this case, the Court denies the motions to proceed in forma
       pauperis. (19-CV-00003, Doc. 1 and 19-CV-00004, Doc. 1). This
       decision is based on multiple factors. First, plaintiff has a long and
       singularly egregious history of abusing the in forma pauperis system. “The
       in forma pauperis statute, 28 U.S.C. § 1915, is designed to ensure that
       indigent persons will have equal access to the judicial system.” Lee, 231
       F.3d at 458 (internal citations omitted). As noted by the District Court in
       Minnesota, cited above, plaintiff has filed over 150 cases in the last decade,
       almost all of which were dismissed as frivolous. In the Southern District
       of Iowa, plaintiff has filed seven cases in the last two years, six of which
       have been denied as frivolous. (The final case was recently filed and still
       pending.) If plaintiff were incarcerated, he would have long since been
       banned from applying to proceed in forma pauperis pursuant to 28 U.S.C.
       § 1915(g). If plaintiff were an attorney, he would have been sanctioned for
       filing frivolous suits. Accordingly, plaintiff has had, and abused, equal
       access to the court system and nothing about the purpose of the in forma
       pauperis statute requires the Court to grant plaintiff’s current motions.

Emrit v. Soros, et al., C19- 0004-CJW, Doc. No. 2 at 4. However, in that case, the
plaintiff’s claims were almost certainly meritless and that the Northern District of Iowa
was not the proper venue. Id., at 3-5. Accordingly, even if the court had granted the
motion to proceed in forma pauperis, Judge Williams likely would have dismissed that
case upon a 28 U.S.C. § 1915(e)(2)(B)(ii) review.
       In this case, an initial review does not reveal an obvious basis to deny plaintiff’s
complaint. Plaintiff’s claim is based on products liability. She alleges that she is a
resident of Tennessee, and that defendants, Iowa businesses, produced ice cream that
contained plastic objects. Plaintiff alleges she accidently ingested the plastic and her
damages were more than $75,000. Even in light of plaintiff’s history, the claim she seeks
to assert is plausible enough that it survives a § 1915(e)(2)(B)(ii) review. Accordingly,
because plaintiff has not previously filed a frivolous motion in this district, her claim is

                                             3
not clearly frivolous and she otherwise meets the requirements to proceed in forma
pauperis, her motion to proceed in forma pauperis (Doc. No. 1) is granted.
      The Clerk of Court’s Office is directed to docket the complaint without the
prepayment of fees. Additionally, the Clerk of Court’s Office is directed to serve, via
certified mail, the complaint along with a copy of this order and a waiver of service on
defendants at the addresses listed in the complaint.
      However, plaintiff is advised that she must comply with both the Local Rules and
the Federal Rules of Civil Procedure as this case progresses. Among other things,
plaintiff shall comply with Fed. R. Civ. P. 11(b) and, if she does not, will be subject to
sanctions pursuant to Fed. R. Civ. 11(c).


      IT IS SO ORDERED.
      DATED this 21st day of January, 2020.




                                         __________________________
                                         Leonard T. Strand, Chief Judge




                                            4
Date                      Signature ____________________________
                          Printed name _________________________
                          As               of __________________
                                 (Title)             (Entity)


Date                      Signature ____________________________
                          Printed name _________________________
                          As               of __________________
                                 (Title)             (Entity)




                                     Address Form




Case Number: 20-CV-4002-LTS                             1/21/2020
                                               Date: _____________________


To:    Clerk of Court
RE:    Service on Named Defendants


Wells Enterprise
1 Blue Bunny Drive
LeMars, IA 51031

Blue Bunny Ice Cream
1 Blue Bunny Drive
LeMars, IA 51031




                                           7
